Title: To James Madison from Robert Alexander, 23 September 1808
From: Alexander, Robert
To: Madison, James



Pittsburgh, Sept. 23. 1808

We, have been requested, by a number of the most respectable genuine republicans of this Place, supporters of the administration of Thos: Jefferson, & advocates for the election of James Madison to the Presidency & Geo. Clinton to the Vice Presidency of the U. S. to enclose You the "Tree of Liberty" of Sept. 21. 1808. in which we have marked a paragraph for your observance; containing a gross libel on your character, & on the republican party generally, & to inform you, in the most polite manner, that this is the paper in which the Laws of the United States are printed.  & We ask you, without wishing to obtrude on your notice, or to offend, in the Smallest degree, whether it comports with good policy, or with republican principles to pay a Man for libelling on the nation, & whether it is not in fact putting a dagger into the hands of an assassin.  And we remain, very respectfully Your most Obt. hl: Srts.

Wm. Wusthoff
Robt. AlexanderJno. Johnston}CommitteeJames RiddleH CunninghamDennis S. Scully






